DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on September 08, 2022 has been entered.  Claim 1 has been amended.  No claims have been cancelled.  Claims 5-18 have been added.  Claim 1 is still independent within the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,069,220.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,069,220 recites “A system comprising … a first sensor configured to detect operation of a sink … a second sensor configured to detect personal characteristics of a person operating the sink”, and claim 1 of the present application recites “A system comprising: a first sensor configured to detect operation of a sink; a monitor in communication with the first sensor, the monitor operable to generate a sink hygiene credit after the person has been at the sink for a minimum amount of time and/or utilizes a sufficient amount of water to clean their hands; and a second sensor configured to detect personal characteristics of a person operating the sink.”









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildman et al. (US Patent 6,727,818), and further in view of Becker et al. (US Patent Application, Pub. No.: US 2018/0033037 A1).
In regards to claim 1, Wildman discloses a system comprising: a first sensor (e.g., IR sensor/non-contact sensor) configured to detect operation of a sink (See col. 5 lines 35-62); a second sensor (e.g., sensor 108) configured to detect personal characteristics of a person operating the sink (See col. 2-3 lines 58-5).  Wildman, however, does not specifically disclose a monitor in communication with the first sensor, the monitor operable to generate a sink hygiene credit after the person has been at the sink for a minimum amount of time and/or utilizes a sufficient amount of water to clean their hands.  Becker, however, does disclose a monitor (e.g., A/V display 43) in communication with the first sensor (sensor 25), the monitor operable to generate a sink hygiene credit after the person has been at the sink for a minimum amount of time and/or utilizes a sufficient amount of water to clean their hands (See pg. 6, paragraph [0055]).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate these limitations within the system, as a way for individuals to be detected and identified upon entry into the washroom facility and credited for performance of washroom activities.
In regards to claim 2, Wildman discloses the system, wherein the first sensor comprises a microphone (See col. 21 lines 48-62).
In regards to claim 3, Wildman discloses the system, comprising an electronic module incorporating the microphone, the electronic module configured to analyze a signal from the microphone to detect the sound of the running water (See col. 5 lines 53-56).
In regards to claim 4, Wildman discloses the system, wherein the electronic module incorporates a learning algorithm operable to collect data on acoustic signatures of specific sinks (See col. 10 lines 24-61 and col. 24 lines 17-35).
In regards to claim 5, Wildman discloses all limitations of the system, except, further comprising a transmitter coupled to the first sensor, the transmitter operable to transmit a signal to a badge worn by the person indicating that the person has washed their hands. Becker, however, does disclose a transmitter (e.g., transmitter 34) coupled to the first sensor, the transmitter operable to transmit a signal to a badge worn by the person indicating that the person has washed their hands (See pg. 4, paragraph 0040]).
 In regards to claim 6, Wildman discloses the system, wherein the second sensor comprises a receiver operable to detect an identification signal from a badge worn by the person (See col. 2-3 lines 58-5).
In regards to claim 7, Wildman discloses all of the limitations, except, wherein the electronic module detects the presence of a person in proximity to the sink and the person's identity.  Becker, however, does disclose wherein the electronic module detects the presence of a person in proximity to the sink and the person's identity (See pg. 4-5, paragraph [0045]).
In regards to claim 8, Wildman discloses all of the limitations except, wherein the electronic module provides feedback to the user regarding the status of the hand hygiene event.  Becker, however, does disclose wherein the electronic module provides feedback to the user regarding the status of the hand hygiene event (See pg. 5-6, paragraph [0053] – [0054]).
In regards to claim 9, Wildman discloses all of the limitations, except, wherein the feedback comprises the amount of time that the user has been in proximity to the sink and whether the water has been running for a required amount of time. Becker, however, does disclose wherein the feedback comprises the amount of time that the user has been in proximity to the sink and whether the water has been running for a required amount of time (See pg. 6, paragraph [0055]).
In regards to claim 10, Wildman discloses all of the limitations, except, wherein the first sensor is operable to detect various signal attributes indicative of the person washing their hands in the sink.  Becker, however, does disclose wherein the first sensor is operable to detect various signal attributes indicative of the person washing their hands in the sink (See pg. 6, paragraph [0055]).
In regards to claim 11, Wildman discloses all of the limitations, except, wherein the signal comprises a particular amount of soap in water that exits the sink’s drain or a particular flow pattern of water passing through the drain.  Becker, however, does disclose wherein the signal comprises a particular amount of soap in water that exits the sink’s drain or a particular flow pattern of water passing through the drain (See pg. 6, paragraph [0054]).
In regards to claim 12, Wildman discloses all of the limitations, except, further comprising an emitter is activated to broadcast wavelengths of energy in the electromagnetic or acoustic spectrum across the drainpipe of the sink to be received by a receiver. Becker, however, does disclose an emitter is activated to broadcast wavelengths of energy in the electromagnetic or acoustic spectrum across the drainpipe of the sink to be received by a receiver (See pg. 5, paragraph [0052]).
In regards to claim 13, Wildman discloses all of the limitations, except, wherein the electronic module is operable to process signals from the receiver to identify signal attributes that are consistent with a hand wash event.  Becker, however, does disclose wherein the electronic module is operable to process signals from the receiver to identify signal attributes that are consistent with a hand wash event (See pg. 6, paragraph [0055]).
In regards to claim 14, Wildman discloses all of the limitations, except, wherein the signal attributes comprise at least one of signal representative of a presence of soap, an appropriate water temperature, or an appropriate movement of water within the drain.  Becker, however, does disclose wherein the signal attributes comprise at least one of signal representative of a presence of soap, an appropriate water temperature, or an appropriate movement of water within the drain (See pg. 6, paragraph [0054]).
In regards to claim 15, Wildman discloses all of the limitations, except, wherein the electronic module is operable to process signals based on absorption bands or acoustic waveform signatures.  Becker, however, does disclose wherein the electronic module is operable to process signals based on absorption bands or acoustic waveform signatures (See pg. 5, paragraph [0052]).
In regards to claim 16, Wildman discloses all of the limitations, except, further comprising a sensor module placed in proximity to the sink wherein the sensor module is calibrated to detect volatile substances present in soap that are likely to be released during a hand wash event.  Becker, however, does disclose a sensor module placed in proximity to the sink wherein the sensor module is calibrated to detect volatile substances present in soap that are likely to be released during a hand wash event (See pg. 6, paragraph [0054]).
In regards to claim 17, Wildman discloses all of the limitations, except, wherein the sensor module is placed on a back surface of the sink or along a surrounding wall or cabinet.  Becker, however, does disclose wherein the sensor module is placed on a back surface of the sink or along a surrounding wall or cabinet (See pg. 6, paragraph [0055]).
In regards to claim 18, Wildman discloses all of the limitations, except, wherein the sensor module is a VOC sensor on a badge calibrated to detect the hand wash event at the sink.  Becker, however, does disclose wherein the sensor module is a VOC sensor on a badge calibrated to detect the hand wash event at the sink (See pg. 5, paragraph [0046] – [0047]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Raichman (US Patent Application, Pub. No.: US 2011/0169646 A1) teach methods and systems for monitoring hygiene habits.  Lynn et al. (US Patent Application, Pub. No.: US 2006/0231568 A1) teach a soap dispenser and method for assuring clean hands.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652